DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first 
inventor to file provisions of the AIA . This action is responsive to the filing of amendments and arguments on 2/15/2022.  
Claims 1-20 are pending in the application. 
This action is made Final. 


Response to Arguments
3. 	Applicant's arguments filed 2/15/2022 have been fully considered but they are not persuasive. Applicant’s contend that no combination of Goyal, Himes, and Codavelli describe every feature of claim 1 because applicant contends that the present application refers to comparing the link state of the comment to the document and Himes does not show a state as to when the content item and the message were created. The Examiner disagrees. Goyal as explained compares the changes, approvals, rejections, etc. (Para 59) which would include when a comment would be created, as there is a change to a document when a new message is created.. Further, Goyal expressly defines a change is a modification to a document or modifications to text, audio, or other content and when such a change is made the item is tracked (Para 28-29) and where changes are presented on the timeline view. This would include when a new message is created. Goyal can track when “any” change is made in a document (Para 33-35) and where changes from other users are available in real time (Para 47, 54, 60) where comments can be input from the user or created at a state in the document (Para 61) and those comments are saved anytime the state of the document is stored Para 62). Hines shows a timeline filter that allows a user to filter timeline content by a category. The state of a content item having a condition created will have a timestamp given it is at the time the message was created. Hines allows a user to view when any annotation is created because a filter of a column selection of starting time allows the user to filter each annotation because it is the start time of the annotation that is filtered. Each annotation will have its own start time (Para 81). Thus, in combination Goyal teaches tracking and capturing when an annotation or comment is created or added to a document and then storing its state and Hines teaches a user interface that would allow a timeline to be searched and filtered to show any range of annotations made on a timeline. More specifically by start times, as each will have a unique time of creation. Moreover, Fig. 7 allows via a user interface for the user to jump from annotation to annotation in a specific document by their creation date (Para 84). Therefore, the user interface of Goyal is improved by filtering specifically the messages or annotations and then allowing the user to view when a chat message was created by time. This evidence within the teachings of Goyal and Hines stand in direct contrast to applicants arguments and therefore applicants amendments have necessitated this final rejection.     
 
	Claim Objections
4. 	In light of the amendment to at least claim 1, the prior objection is considered moot. 
	

Claim Rejections - 35 USC § 103
5. 	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

6. 	Claim(s) 1-20 are rejected under 35 U.S.C. 103(a) as unpatentable over Goyal et. al. U.S. Publication No. 20150339282 published Mov. 26, 2015, in view of Himes et. al. U.S. Publication No. 20110219325 published Sept. 8, 2011, in further view of Codavalli et. al. U.S. Publication No20140029919 published Jan 30, 2014. 
	
	In the present application [33, 46, and 61] defines logging and state as:
The processor at the electronic device checks for chat messages 604 sent or received. If a sent or received chat message occurs a logging component 104 at the electronic device stores 608 the chat message and associated content item state at a log. For example, the associated content item state is the current state of the content item(s) at the electronic device at the time of the chat message, or within a specified time range of the chat message. In some cases, the logging component stores the data at the electronic device and in some cases at a remote entity.
A logging component 1426 acts to log associations between chat messages at the chat interface 1422 and content item states. The content item states and chat messages are stored at store 1424 and/or a remote store accessed via communications interface 1410.
A content item state is a condition of a document, video, image, or other content item at a particular time. The state of a content item is able to change over time, for example, as one or more actions are performed on the content item, such as editing, deleting, publishing, sending, receiving, encoding, decoding, or other actions.

The claim does not provide further definition as to the construct of a log, other than stating “logging associations” between states of a content item are stored. The specification refers to a log as a storage component that stores data, as shown above. Further a document state can be one of various states relating to an action taken by the user. To this end, Goyal at least compares a document as to when it was last stored or edited and places said states of the document along with comments as markers on the timeline. Based on at least a comparison of the times, reflected on the timeline, Goyal shows “data” logged or stored reflecting chat or comments in relation to a document change. 
The present application refers to “milestones” as:
In some cases, the timeline comprises details of milestones, which are content item states meeting particular criteria. For example, a content item state which is a milestone is labeled as such by an end user. A milestone provides a means for a user to tag a content item state at a particular moment in time. A milestone thus supports later retrieval of the tagged content item state and chat as it was at that moment. Milestones may be added in any suitable way such as directly to the content item state timeline 122 or via the chat interface 118.
	
	One of ordinary skill in the art prior to the effective date of the invention having the disclosure of a milestone provided above and based on the plain meaning recited in the claim would interpret said milestone to reasonably be a state of a document at a point in time on the timeline that is selectable as a mark or point on said timeline. 
In regard to Independent claims 1 and dependent 4, Goyal teaches an electronic device having a content item state retrieval system the electronic device comprising: 
A user interface comprising: a viewing [chat interface executing at the electronic device (See Goyal device Fig. 7, para 114-131 and a comment user interface (fig. 3-5). Goyal Para 45, 53, the timeline interface includes a comment or chat area 306, and a timeline that includes chat messages displayed thereon (Para 58, 60). Goyal teaches the interface can display one or more timelines (Para 49). Goyal teaches the interface can be arranged in different configurations (Para 53) and in different layouts with different sets of components.     
A processor which monitors times at which states of at least one content item associated with the electronic device are created by a user in relation to times chat messages between the user and one or more user at the chat interface are created (See processor 124, and document management system 100 (Para 36) presents timeline to present an order of monitored changes (Para 39-53) to then display to the user. The timeline represents comments or chat information associated with a document (See also comments pane 306 reflected on timeline (Para 59-97).  Goyal teaches the timeline can reflect comments, approvals, notable points corresponding the document such as changes, approvals, versions. Further, Goyal states the comments displayed are for a particular state of the document. As shown in Para 62, the editing can be done outside the interface and comments along with changes imported into the interface. Once a state change occurs then update the timeline. Goyal teaches state can be stored and such storage can be set through customization how often (Para 55) so as to reflect a document change history (Para 56). Thus, on the timeline the stored creation of a file is shown along with individual state changes to the document and comments, per para 59. Comments as stated in Para 60, can be shown in the time line with a particular state. 
compare times at which the states of the at least one content item associated with the electronic device are created by the user in relation to the times the chat messages between the user and the one or more other users at the chat interface are created; and (See Para 59, timeline represents at least a comparison of changes, comments, approvals, rejections and other notable points and by color comparisons each can be viewed by the user on the timeline. Moreover, the comments in area 306 are placed in a corresponding position as 308 on the timeline (para 61). Thus, in order to display a corresponding item, the prior art is interpreted as at least comparing. Goyal expressly teaches the user can edit the document and make comments that are not on the timeline but the timeline can import the comments so as to view the state of a document each time it was stored. Thus, in order to display at least an item of content on an imported timeline corresponding to comments, the system would need to compare the stored state of each comment and change so as to display each item in relation to one another at times on the timeline. 
Based on the comparing logging associations between at least some of the states of the at least one content item and the chat messages (See data storage, Para 37-42, and sync process Para 48, that tracks or logs comments with document changes (See also Para 55-64).  As stated in Para 64-65, 79, 101 a document, comment, as stored can be compared based on color and location on the timeline and in the chat location. 
The chat user interface displaying the chat messages, adjacent to each of the chat messages is a selectable element corresponding to a respective chat message and a milestone on the chat timeline, which when one of the selectable elements is selected by a user a retrieval of an associated state of a content item in the viewing pane based on the logged associations is triggered (See user interface Para 24, 25, 35-36 and Para 53-96). As stated in Goyal, (Para 25, the comments in the timeline in association with the changes). Goyal teaches the timeline interface can be arranged and selected as the user desires (Para 53), and the comment area is selectable. Goyal also teaches the comments are arranged in area 306 based on position in timeline 304 can also be displayed on the timeline, not just in area 306 (Para 59-60), thus comment location in terms of adjacent in the claims is a relative term because Goyal expressly states (Para 60), the comments can be displayed anywhere within the timeline interface. Further, while viewing the document the user can select or enter a comment through a text entry field, which can be on the timeline interface (Para 61) or comment interface. This entry box alone is shown adjacent to each comment message, makes the comments selectable. (Para 64, 70-72). Nonetheless, Goyal allows user (Para 63) to draw, highlight, and write to facilitate review and comments in the document area 302. Goyal teaches the user can associate comments to highlighted elements in both area 302 and 306 using said tools thereby adding elements next to comments. In particular, Goyal shows associating a highlighted element with a comment which results in the element and comment then being given a (name and identifier) (Para 64). Further, as stated earlier said comments in the comment pane 306 can be reordered by selection of the user, hence the comments are selectable (Para 70) making the newly highlighted and identified items as selectable. Putting the features of Goyal together, Para 65-66, a user in the document area makes a change to text, image, other in area 302 and highlights it which marks it with an identifier (name and number) and the system visually associate comments with the change where both the item and comment are highlighted the same color in area 306. With respect to the claimed adjacent, said marker in area 302 is located in an adjacent manner to the same number and identifier now in the comment area 306, which can be selected. Items highlighted and marked in the document area are highlighted and linked together. In sum, Goyal teaches the user can rearrange the items in the area 306, view markers and highlights in area 306, and if the user selects the same name, identifier the associated comment will also be selected to then be viewable, for example when a highlight is visible in the document area but not in the comment area. To meet the elements of the claim Goyal shows the interface displays the chat messages, and presents an element that is selectable adjacent to each of the chat messages that that corresponds to a respective chat message and a milestone on the chat timeline, because this selectable item in area 302 is highlighted and linked to both the chat and timeline. Therefore, when the user selects the very same selectable element in area 302, the then selectable elements is selected by a user a retrieval of an associated state of a content item in the viewing pane based on the logged associations is triggered from the timeline (Para 64). In addition, in the user interface (fig. 3-4) the user can select on the timeline to trigger the retrieval of a comment and associated content where the comments are logged with a document state. As also shown in Fig. 3a-e, the document tracker is a chat interface (Para 34-39) which includes comments (chat) from others as well as a plurality of applications and a timeline manager (Para 45). The user via selection on the timeline (Para 36, 57) accesses data corresponding (Para 38) to the document which is presented including changes, timestamps, comments associated with the changes. As, as shown in figure 3 a-e, (Para 53, as previously cited) the control 304 allows user to view points in a document at specific times based on user interaction with said control (Para 57). When the user interacts with the control, the timeline can present corresponding comments (Para 59) for each data point that may be color coded on the timeline. Additional interactive elements such as reviewing tools, highlighting tools, noting tools, drawing tools, all allow the user to select and provide input into the interface. As stated in Para 71, the control allows the user to move (interaction) to a marker, causing the interface to bring up the content and comments at the point on the timeline (Para 73-82, as showing similar features to selection and manipulation and presentation of both comment and content via selection on the timeline interface that correspond to comments).    Goyal teaches the interface can present the information as video (Para 45, 49, 76, 92). Finally, as stated in Goyal the user can scroll through both comments and content on the timeline 304, this triggers the document to be retrieved (para 86). Therefore, not only can document versions be displayed on timeline as well as comments, where the comment interface can be displayed anywhere including on the timeline, and display all the comments associated or corresponding to the state of the document as one scrolls to a specific marker (Para 91).  Further, as the user moved along the timeline area, that can include comments, (para 101) the user interface displays markers 310 and 322, indicating a comment is associated with the change marked on the timeline. The user can move the scroll feature on the timeline forward and backward to see different versions of the content (Para 109). Therefore, the interface allows the user to select or input a message either in the document section or the comment section or timeline and when the user selects the comment previously entered version on the timeline it triggers retrieval of the document associated with it. 
wherein the selectable elements adjacent to  the chat messages correspond to milestones  on a chat timeline (See and compare Fig. 3a-3c, where the user can select on elements in the timeline that represent a document change or state of a document. Each change in the document or version and can be an approved version or milestone event (Para 77-78, 81, approved). Said timeline can represent the change or state as comments (Para 59-64) reflected in pane 306. As expressly stated in Goyal the comments are associated and highlighted with a content element. Thus, once approved a comment can be associated with the milestone, highlighted and given and identifier.
The state of the content item being a condition of the content at the time the chat messages between the user and the one or more users at the chat interface are created (see Goyal para 27-29 and 33). 
Nonetheless, Goyal does not teach:
The selectable elements corresponding to a class with each class representing a level of importance of the associated content item. 
However, Himes show a timeline where the content items are associated with different classes of objects (Fig. 5, annotations of audio form, or different types of annotation classes (See figure 4, left column of types or events (Para 41, 44, 48, 49). As shown in the timeline there are different types of comments and classes of comments with different icons selectable in the timeline (Para 76).  Further and in the alternative, Himes teaches the chat interface displaying the chat messages and adjacent to each of the chat messages is a selectable element corresponding to a respective chat message and a milestone on the chat timeline, which when one of the selectable elements is selected by a user a retrieval of an associated state of a content item in the viewing pane based on the logged associations is triggered (See Himes fig.5) Himes shows each annotation is a selectable element to which is also associated with the items on the timeline and content in area 100 (Para 69-79). As shown in Himes, annotations 1-7 have different icon types which are correspondingly displayed in the same manner on the timeline (See also fig. 1). Himes teaches the reviewers can generate the annotations (Para 40-42). Himes teaches the reviewer can enter comments to each annotation (Para 43, 60) and define the categories of annotations through the interface. Himes also teaches the user can view the content and filter said annotations through a filter interface (fig. 4) (Para 47, 54-68). Himes teaches one type of annotation is a lightning bolt or classification of annotation (Para 48) but other icons can be used to categorize types of annotations. Audio annotations receive a different icon (Para 50). Geometric icons can be used for system-based entries to the annotation database (Para 51). Himes teaches one or more window can display content in the window area (Para 70) and displays content from at least 7 different files organized by a selectable menu in area 102. Himes shows the user can visualize a plurality of annotations associated with icons on a timeline (para 74) and then selectively select each (para 75) annotations and the corresponding data is played in window 100 (Para 75). Himes teaches the user can scroll the timeline and visualize the relationships to the annotations in the timeline (para 77).    As shown in figure 6, the user can view a more detailed list of annotations that can be further filtered. Further, Fig. 7 shows a scroll control where a user can scroll through each annotation in a table (Para 85). In sum, Himes teaches a timeline where the locations of annotations can be displayed with visual indication of where the annotations exist in relation to the content being played in the window. The interface allows the user to select either the annotation or the timeline to go to a specific icon displayed on the timeline (Para 76-78). Finally, Himes teaches or suggest The state of the content item being a condition of the content at the time the chat messages between the user and the one or more users at the chat interface are created  where a message or annotation in Himes can be filtered by its creation time (Para 84). The combination of Goyal’s comments with identifiers and highlighted elements with Himes annotation icons would allow for a specific comment to be selectable by type. Moreover, to show how the comments of Goyal can be displayed in different categories as suggested in Himes on a timeline. 

While Goyal in view of Himes teach chat interfaces displayed in a device where the devices can store comments to be retrieved from memory when the user selects on a timeline, which is a interpreted as a form of logging component that stores or logs at least “associations” between content and comments or chat messages states, as recited in the claims, Codavalli is provided in this rejection to show how the skilled artisan prior to the effective date of the invention would understand as Goyal suggests in the alternative logging is performed by storing comments. Specifically (Para 53, Goyal “arrange components as desired”) to display a chat interface that can capture comments when editing a document, highlight associated content associated with a comment, to redisplay markers or indicators that are selectable and represent document changes and reflect different versions of a chat timeline (Goyal suggestions of other alternative embodiments Para 59-64, 278), which is a form of logging the information.  
Nonetheless, Codavalli is an example of said time lapse recorded collaboration interfaces, as stated in Goyal, but also allows in addition the logging of events specifically such as changes in the interfaces or document states (Para 35-40).  Codavalli also teaches a chat log (fig. 2) displayed in a collaborative session interface (Para 13). Codavalli teaches the data in the log can be audio, video, white board information, etc. (Para 13). As changes in the editing of any element in the session, they are recorded (Para 14, 17).  Codavalli teaches events are stored as data and can be accessed or retrieved by the interface from a log (Para 24, 34-36, 42). Codavalli expressly teaches monitoring document state (Para 43). Codavalli expressly teaches inserting events on a timeline (Para 18) and stored as associated with the timeline (See also by selecting on the timeline (Para 44). Nonetheless, Codavalli teaches storing edit points or events separate in a log for the purposes of tracking document state, thereby allowing for example a document to be returned to its original state or an edited state (Para 43-44) and to allow a person not attending the collaborative session to download and view the editing playback (Para 45) and changes during the session (Para 19, 32-34) thus giving the user information about the entire session (e.g. changes in presence, edits, audio events etc. in a single interface (Para 16). The combined interface of Goyal and Codavalli would reflect  a logged and stored document along with  comments to be displayed in the timeline of Goyal as the timeline events in Codavalli are logged so as to keep track of changes made in the editor, audio, video, whiteboard and other events in a user interface.
With respect to dependent claim 2, Goyal teaches the electronic device wherein the processor logs an association between a content item state and a chat message if the time at which the chat message was created is within a range of a time of the content item state (See figure 3-4, message is stored with times associated with the changes (Para 38) with the content as the user modifies the document (Para 48-54) or within a range of content state (Para 55). In the alternative, Codavalli and Himes show storing content items with chat information at a given time.  
With respect to dependent claim 3, Goyal teaches the electronic device wherein the user interface comprises selectable elements representing at least states of the at least one content item, which when selected by a user trigger retrieval of associated chat messages (See items 308, 314, 318 are selectable (Para 58-71, modifying or adding markers and/or positioning of timeline or content) . In the alternative, Codavalli and Himes displaying a timeline with linked states of a document (see Twiss Para 34).  
	With respect to claim 5, Goyal clearly teaches a timeline (fig. 3a-d) as does Himes and Codavalli (para 18 and 44). Moreover, each allow for selection on the timeline and adjusting events on the timeline via and editor. The timeline of Codavalli associates the playback that can be logged, with points on the timeline (See Para 43-44). Claims 4-5 now refer to chat timelines and selecting the messages are on the timeline, to which Goyal states each mark on the timeline can be a mark as a comment and in a color, thus teaches a chat timeline and Himes shows each annotation is selectable.  Goyal teaches the electronic device wherein the selectable elements representing states of the at least one content item are of a plurality of different classes. (Para 29, 54-59). Himes teaches the selectable elements corresponding to a class with each class representing a level of importance of the associated content item, as each of the annotations can be classified by type Himes teaches the reviewer can enter comments to each annotation (Para 43, 60) and define the categories of annotations through the interface. Himes also teaches the user can view the content and filter said annotations through a filter interface (fig. 4) (Para 47, 54-68). Himes teaches one type of annotation is a lightning bolt or classification of annotation (Para 48) but other icons can be used to categorize types of annotations. Audio annotations receive a different icon (Para 50).  
Accordingly, it would have been obvious to the skilled artisan prior to the effective date of the present application having the teachings of Goyal, Codavalli and Himes in front of them to display a selectable item next to a comment that when activated retrieves the associated documents in the system and to specifically log annotations in a chat interface so that they can be retrievable. The motivation to combine Goyal with Himes comes from Himes to select an annotation to visually review additional information associated with the annotation thereby making it easier for the user to review related forms of a record or file (Para 6, 11, 74-75, 78, 83) by selection. Further motivation to combine Goyal, Himes and Codavalli comes from Codavalli to store said collaboration session over any number of devices or services (Para 25) so as to log at least “associations” between content and comments or chat messages states that can later be retrieved and displayed (Para 39).    

With respect to dependent claim 6, Goyal teaches the electronic device wherein the selectable elements represent content item states which are on the chat timeline are added in response to user input(Para 58-71, Goyal shows the user can add content and comments that will be reflected on the timeline). In the alternative, Codavalli and Himes teach the user can add items to the timeline (See Para Codavalli 37 and Twiss 45-48).  

With respect to dependent claim 7, Goyal teaches the electronic device wherein the selectable elements representing states of the at least one content item states are on a content item state timeline (Para 29, 54-57). Items on the timeline represent the document or content state at the time reflected). In the alternative, Codavalli and Himes teach timelines that can reflect icons corresponding to state of the item (See Para Codavalli 37 and Himes Fig. 5).  
With respect to dependent claim 8, Goyal teaches the electronic device wherein the selectable elements representing states of the at least one content item are of a plurality of different classes. (Para 29, 54-59). Goyal teaches the Items on the timeline represent the document or content state at the time reflected where content is reflected by different color items indicative of the data type (Para 59).  ). In the alternative, Codavalli and Himes teach the user can add items are of different classes such as docs, chat, email, etc. (See Para Codavalli 37).  
With respect to dependent claim 9, Goyal teaches the electronic device wherein the user interface is configured such that when a selectable element representing a content item state is de-selected, retrieval of a current state of the content item is triggered (See figures 3a-4, when the user moves from marker to marker, and the prior marker becomes deselected then the display will reflect the current state of the content in relation to the cursor or scrubber or most recent state (Para 65).   
With respect to dependent claim 10, Goyal teaches the electronic device wherein the processor selects content item states to be logged, the filter using criteria which are configured according to user input and/or context of the content item states (See Para 78-79). 
With respect to dependent claim 11, Goyal teaches the electronic device comprising a log at the electronic device or at a remote entity in communication with the electronic device, the log storing the associations and the content item states (See Goyal data store local or remote devices storing information (Para 47-50). As stated in Himes and Codavalli the data can be stored remotely or locally.
With respect to claims 12-16, claims 12-16 comprise a process or method reflecting a set of steps recited in a substantially similar manner as the functions and steps outlined in claims 1-11, thus are rejected along the same rationale. 
With respect to claims 17-20, claims 17-20 comprise a system with a processor comprising computer instructions recited in a substantially similar manner as the functions and steps outlined in claims 1-11, thus are rejected along the same rationale. Further, as shown Goyal shows a system 100, Fig 1, executing in device 700 via processor 702, accessing memory 704/706 and outputting via the I/O interface (fig. 7, see also Para 114-131, describing the computer, media, devices and environment).


A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN B THERIAULT whose telephone number is (571)272-5867.  The examiner can normally be reached on Monday -Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN B THERIAULT/Primary Examiner, Art Unit 2179